Citation Nr: 1717226	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus
type I, with associated ischemic optic neuropathy with retinopathy.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO in Hartford, Connecticut certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Hartford RO.

In a February 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected diabetes to 40 percent disabling, effective February 10, 2011.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2012, the Veteran testified before a RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In June 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Board remanded the claims for further development of the evidence.  Now, the case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for service-connected diabetes mellitus.  Before reaching a decision on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.S. § 5103A  (LexisNexis 2017); 38 C.F.R. § 3.159  (2016).

Note One of Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Noncompensable complications are also considered part of the diabetic process under Diagnostic Code 7913.  Id.  Here, ischemic optic neuropathy with retinopathy is a diabetic complication.

In regards to the Veteran's optic neuropathy disability, the Veteran has been afforded two VA eye examinations: July 2014 and June 2016.  In July 2014, the examiner found that the Veteran had ischemic optic neuropathy in the left eye causing a visual field defect in the left eye.  The eye examination revealed visual acuity of 20/40 or better for both eyes.  In regards to the Veteran's visual field impairment, the examiner conducted a visual fields test, performed using Goldmann's equivalent III/4e target.  The examiner found a "superior nasal defect in the left eye from possible [ischemic optic neuropathy]."  In June 2016, the Veteran reported to a VA examination for left optic neuropathy.  There, the VA examiner found unilateral optic neuropathy to the left eye with optic nerve pallor with the likely diagnosis being previous ischemic optic neuropathy.  The examiner conducted a visual fields test, performed using Goldmann's equivalent III/4e target.  The examiner stated that the visual fields testing did not reveal the superior nasal visual field defect.  However, the numerical findings from the visual field charts are not include in the Veteran's claims file.  Thus, on remand, a VA optometrist or physician should list the results from those examinations for the visual fields at the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159 (c)(4), 4.76a, Table III, 4.77; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from February 2011 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.
      
2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, including lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3.  Send the claims file to the VA physician who conducted the July 2014 and June 2016 VA examinations.  If that physician is unavailable, send the file to a VA optometrist or physician.  The optometrist or physician should examine the visual field testing results from the July 2014 and June 2016 VA examinations and report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes.  If such cannot be accomplished, the optometrist or physician should explain why.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




